 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK

 

 

   

 

 

 

 

 

DATE FILED: MAC 1 & 2930.
GARY THOMAS,
Movant, 19-CV-9756 (AJN)
-against- 13-CR-0360-2 (AJN)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

ALISON J. NATHAN, United States District Judge:

Movant’s previous defense counsel, Dale Smith, is hereby ordered to respond to
Movant’s motion, Dkt. No. 332, on or before March 20, 2020. Chambers will mail a copy of this
order to Movant and note its mailing on the docket.

SO ORDERED.

Dated: March 13, 2020 }
New York, New York \

 

' \\ALISON J. NATHAN
United States District Judge

 
